Conviction for driving an automobile while intoxicated, punishment, ten days in the county jail and a fine of $100.00.
Our attention is called by the State's attorney with this court to the fact that appellant's motion for new trial herein was overruled on September 6, 1929. The statement of facts was filed December 18th thereafter. Under the law the statement of facts must be filed within ninety days after the overruling of the motion for new trial and giving of notice of appeal. Manifestly this statement is filed too late to be considered. There are no bills of exception. The indictment, the charge of the court, the judgment and sentence as entered nunc pro tunc, appear regular.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.